Citation Nr: 1526793	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a ruptured left inguinal hernia, status post-operative.  

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from April 1965 to April 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a hearing before the Board in May 2015, but did not show.  Therefore, the Veteran's hearing request is considered withdrawn.  

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  At the time of his enlistment, the Veteran's pre-existing migraine headaches were resolved; no symptoms of headaches were noted during service or after separation from service; and the medical evidence does not show that headaches have been diagnosed during the period of the claim.    

2.  The Veteran's ruptured left inguinal hernia pre-existed service; no sequelae was noted at the time of enlistment, during service, or following separation; and residuals of the hernia have not been diagnosed at any time during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a ruptured left inguinal hernia, post-op, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated November 2009, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was not specifically afforded VA examinations in conjunction with these claims, as the record contains no evidence that he has a current disability.  In September 2010, the Veteran was afforded VA examinations, including a general medical assessment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed physical examination findings indicating no current disability of the head or abdomen.  Thus, further examination is not necessary regarding the issues on appeal.

General Legal Criteria for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Migraine Headaches

The Veteran asserts that he has migraine headaches that are causally or etiologically related to service.  He specifically attributes the claimed headaches to stress during service.  In a January 2012 statement, the Veteran indicated that his headaches had progressed and that he did not use medication to treatment his headaches because it did not control his symptoms.
 
The Veteran's April 1965 entrance report of medical examination showed a clinically normal examination of the head and a clinically normal neurological examination.  The examiner noted a history of severe tension headaches, for which the Veteran was disqualified for enlistment twice in 1964.  A private doctor's letter stated that with new glasses the symptoms had disappeared.  The examiner noted no recurrence of headaches for at least one year.  The April 1965 entrance report of medical history also supports this statement in that the Veteran denied having frequent or severe headache.  The examiner noted a history of tension headaches, with no recurrence since March 1964.  Thus, the Veteran is not shown to have had a headache disorder at the time of his enlistment.  

The remainder of the Veteran's service treatment records is silent for findings or symptoms related to headaches.  The separation report of medical examination showed a clinically normal head and neurologic examination.  The report of medical history showed no report of frequent or severe headaches.  

Post-service, the Board notes that the evidence of record is silent regarding any treatment or diagnosis of migraine headaches.  The Veteran's active problem list in his VA treatment records does not indicate a headache disability.  The records also do not show any medication has been prescribed for headaches.  Significantly, the Veteran underwent VA examinations in September 2010 and made no reports of having headaches.  Essentially, the record contains no evidence of headaches during or after service.  

The evidence of record fails to show that a headache disorder has been diagnosed at any time since the Veteran filed his claim.  Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a currently diagnosed headache disability, there is no basis to grant the claim for service connection.

The Board acknowledges the Veteran's belief that he has a headache disability related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of migraines, the Board finds that the diagnosis and determination of etiology is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed headache disability.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Left Inguinal Hernia and Surgical Residuals 

The Veteran also asserts that he has symptoms of an inguinal hernia that are causally or etiologically related to service.  

The Veteran's April 1965 entrance report of medical examination showed a clinically normal examination of the abdomen and viscera.  The April 1965 entrance report of medical history showed a history of ruptured hernia, specifically noted to have occurred in June 1963.  The examiner noted an inguinal hernia with no sequelae.    

The remainder of the Veteran's service treatment records is silent regarding symptoms or residuals of a ruptured hernia.  The separation report of medical examination showed a clinically normal abdomen and viscera examination.  The report of medical history showed no a history of ruptured hernia.  The doctor noted hernia surgery on his left side at age 20.    

Post-service, the Board notes that the medical evidence, including the September 2010 VA examination reports, is silent regarding any treatment or diagnosis of residuals of a hernia.  The Veteran's active problem list in his VA treatment records does not indicate any hernia residuals.  The records also show no medication for residuals of a hernia.  The record contains no evidence of residuals of a ruptured hernia during or after service.  

The Board finds that service connection for residuals of a ruptured, left inguinal hernia is not warranted because there is no indication that the disorder has been present during the period of the claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Although the Veteran is noted to have undergone surgery to repair his ruptured left inguinal hernia prior to service, review of the medical evidence fails to show that a residual disability has been diagnosed.  Due to the absence of a current diagnosis, service connection for residuals of left inguinal hernia cannot be granted.

The Board acknowledges the Veteran's belief that he has residuals of a ruptured hernia that are related to service; again, however, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  As to a diagnosis of a hernia, the Board finds that the diagnosis and determination of etiology is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  As the Veteran is not shown to be competent to diagnose a hernia or residuals of a repaired ruptured hernia, or to provide an etiological opinion, his assertions that the claimed disorder is due to service do not provide a sufficient basis upon which to grant the claim.  His assertion that he currently has a residual hernia disability is outweighed by the other medical of evidence.

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed  ruptured hernia or any residuals of a pre-existing hernia that could possibly be related to service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for migraine headaches is denied. 


Entitlement to service connection for a ruptured left inguinal hernia, status post-operative, is denied.  


REMAND

Regarding the Veteran's skin disability claim, the Board notes that the Veteran was treated for dermatitis in November 1965 while on active duty.  The Board also notes that his VA treatment records show current treatment for dry skin.  As the Veteran has current symptoms of a skin disability and treatment for pertinent symptomatology during service, a VA examination is necessary to determine if the Veteran has a current disability that is causally or etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any outstanding VA treatment records and all private records identified by the Veteran as pertinent to the claim.  

2.  Thereafter, schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any skin disability present during the period of the claim.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all skin disabilities that have been present during the period of the claim.  For all diagnosed skin disabilities, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's skin disability was causally or etiologically related to the Veteran's service, to include his diagnosis of dermatitis during service.

A complete rationale must be provided for any opinion.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


